UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  X

NEREIDA MORALES,

                                  Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL, THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY
OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMI, individually,
                                                      Case No.: No. 18-cv-9711 (GBD)
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                 Defendants.

                                                  X


   DEFENDANT CHIEDOZIE ANYANWU’S ANSWER TO PLAINTIFF’S SECOND
                      AMENDED COMPLAINT

               Defendant Chiedozie Anyanwu (“Mr. Anyanwu”) by and through his attorneys,

Jackson Lewis P.C., for his Answer to Plaintiff’s Second Amended Complaint (the “Complaint”)

states as follows:
                              AS TO “NATURE OF THE CASE”

               1.      Mr. Anyanwu admits that Plaintiff purports to assert claims under the

statutes listed in the non-enumerated first paragraph of the Complaint and denies there is any basis

for such claims, denies that he has engaged in any wrongdoing, and denies that Plaintiff has

suffered any injury as a result of his conduct.

                           AS TO “JURISDICTION AND VENUE”

               2.      The allegations in Paragraph “1” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               3.      The allegations in Paragraph “2” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               4.      Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “3” of the Complaint.

               5.      Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “4” of the Complaint.

               6.      The allegations in Paragraph “5” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               7.      The allegations in Paragraph “6” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies that the events alleged occurred.




                                                  -2-
                                       AS TO “PARTIES”

               8.      Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “7” of the Complaint.

               9.      Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “8” of the Complaint.

               10.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “9” of the Complaint.

               11.     Mr. Anyanwu denies the allegations set forth in Paragraph “10” of the

Complaint.

               12.     Mr. Anyanwu denies the allegations set forth in Paragraph “11” of the

Complaint.

               13.     Mr. Anyanwu denies the allegations set forth in Paragraph “12” of the

Complaint.

               14.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph “13” of the Complaint.

               15.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “14” of the Complaint, except admits, upon

information and belief, that Thomas Gugliemi was a Registered Nurse in the Emergency

Department at New York-Presbyterian Hospital.

               16.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “15” of the Complaint, except admits, upon

information and belief, that Luckencia Orphee was a Registered Nurse in the Emergency

Department at New York-Presbyterian Hospital.



                                                -3-
               17.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “16” of the Complaint, except admits, upon

information and belief, that Christopher Walker was a Registered Nurse in the Emergency

Department at New York-Presbyterian Hospital.

               18.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

the as to the truth of the allegations set forth in Paragraph “17” of the Complaint, except admits,

upon information and belief, that Farley Obusan was a Nursing Manager in the Emergency

Department at New York-Presbyterian Hospital.

               19.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “18” of the Complaint.

               20.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “19” of the Complaint.

               21.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “20” of the Complaint.

               22.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “21” of the Complaint, except admits, upon

information and belief, that Tarik Collins worked at New York-Presbyterian Hospital.

               23.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “22” of the Complaint.

               24.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “23” of the Complaint, except admits, upon

information and belief, that Jensi Mercedes was a Patient Finance Advisor in the Emergency Room

Department of New York-Presbyterian Hospital.



                                                -4-
               25.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “24” of the Complaint.

               26.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “25” of the Complaint, except admits, upon

information and belief, that Lester Welsh held the position of Patient Finance Advisor or Unit

Secretary at New York-Presbyterian Hospital.

               27.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “26” of the Complaint, except admits, upon

information and belief, that Miriam Nolasco held the position of Patient Finance Advisor or Unit

Secretary at New York-Presbyterian Hospital.


                                 AS TO “MATERIAL FACTS”

               28.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “27” of the Complaint.

               29.     Mr. Anyanwu denies the allegations set forth in Paragraph “28” of the

Complaint.

               30.     Mr. Anyanwu denies the allegations set forth in Paragraph “29” of the

Complaint.

               31.     Mr. Anyanwu denies the allegations set forth in Paragraph “30” of the

Complaint.

               32.     Mr. Anyanwu denies the allegations set forth in Paragraph “31” of the

Complaint.

               33.     Mr. Anyanwu denies the allegations set forth in Paragraph “32” of the

Complaint.


                                                -5-
                 34.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “33” of the Complaint.

                 35.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “34” of the Complaint.

                 36.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “35” of the Complaint.

                 37.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “36” of the Complaint.

                 38.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “37” of the Complaint.

                 39.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “38” of the Complaint.

                 40.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “39” of the Complaint.

                 41.   Mr. Anyanwu denies the allegations set forth in Paragraph “40” of the

Complaint, except denies knowledge or information sufficient to form a belief as to what Orphee

said or asked.

                 42.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “41” of the Complaint.

                 43.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “42” of the Complaint.

                 44.   Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “43” of the Complaint.



                                                -6-
               45.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “44” of the Complaint.

               46.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “45” of the Complaint.

               47.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “46” of the Complaint.

               48.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “47” of the Complaint.

               49.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “48” of the Complaint.

               50.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “49” of the Complaint.

               51.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “50” of the Complaint.

               52.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “51” of the Complaint.

               53.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “52” of the Complaint.

               54.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “53” of the Complaint.

               55.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “54” of the Complaint.




                                                -7-
               56.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “55” of the Complaint.

               57.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “56” of the Complaint.

               58.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “57” of the Complaint.

               59.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “58” of the Complaint.

               60.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “59” of the Complaint.

               61.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “60” of the Complaint.

               62.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “61” of the Complaint.

               63.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “62” of the Complaint.

               64.     Mr. Anyanwu denies the allegations set forth in Paragraph “63” of the

Complaint.

               65.     Mr. Anyanwu denies the allegations set forth in Paragraph “64” of the

Complaint.

               66.     Mr. Anyanwu denies the allegations set forth in Paragraph “65” of the

Complaint.




                                                -8-
               67.     Mr. Anyanwu denies the allegations set forth in Paragraph “66” of the

Complaint.

               68.     Mr. Anyanwu denies the allegations set forth in Paragraph “67” of the

Complaint.

               69.     Mr. Anyanwu denies the allegations set forth in Paragraph “68” of the

Complaint.

               70.     Mr. Anyanwu denies the allegations set forth in Paragraph “69” of the

Complaint.

               71.     The allegations in Paragraph “70” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               72.     Mr. Anyanwu admits that Plaintiff purports to demand reinstatement to her

position and denies knowledge or information sufficient to form a belief as to whether there is any

basis for such demand.

               73.     Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph “72” of the Complaint. To the extent Plaintiff seeks

to state a legal conclusion, Mr. Anyanwu denies any obligation to respond pursuant to the Federal

Rules.

               74.     Mr. Anyanwu admits that Plaintiff purports to claim aggravation, activation,

and/or exacerbation of any preexisting condition, and denies any basis for such claims.




                                               -9-
AS TO “FIRST CAUSE OF ACTION FOR DISCRIMINATION UNDER TITLE VII (Not
                    Against Any Individual Defendants)”

                75.     Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “73”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “74” of the Complaint.

                76.     The allegations in Paragraph “75” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                77.     The allegations in Paragraph “76” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies knowledge or information sufficient to form a

belief as to the truth of the allegations.


AS TO “AS A SECOND CAUSE OF ACTION FOR RETALIATION UNDER TITLE VII
                  (Not Against Any Individual Defendants)”

                78.     Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “76”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “77” of the Complaint.

                79.     The allegations in Paragraph “78” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                80.     The allegations in Paragraph “79” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies knowledge or information sufficient to form a

belief as to the truth of the allegations.




                                               - 10 -
AS TO “AS A THIRD CAUSE OF ACTION FOR VIOLATIONS OF THE FAMILY AND
               MEDICAL LEAVE ACT – 20 U.S.C. § 2601, ET SEQ
              (NOT AGAINST ANY INDIVIDUAL DEFENDANTS)”

                81.     Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “79”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “80” of the Complaint.

                82.     The allegations in Paragraph “81” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                83.     The allegations in Paragraph “82” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies knowledge or information sufficient to form a

belief as to the truth of the allegations.

     AS TO “AS A FOURTH CAUSE OF ACTION FOR RETALIATION AND
 INTERFERENCE UNDER THE FAMILY AND MEDICAL LEAVE ACT – 20 U.S.C. §
       2601, ET SEQ. (NOT AGAINST ANY INDIVIDUAL DEFENDANTS)”

                84.     Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “82”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “83” of the Complaint.

                85.     The allegations in Paragraph “84” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                86.     The allegations in Paragraph “85” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies knowledge or information sufficient to form a

belief as to the truth of the allegations.




                                               - 11 -
  AS TO “AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION UNDER NEW
                  YORK STATE LAW (Against all Defendants)”

               87.     Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “85”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “86” of the Complaint.

               88.     The allegations in Paragraph “87” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               89.     The allegations in Paragraph “88” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               90.     Mr. Anyanwu admits that Plaintiff purports to assert a claim under New

York State Executive Law § 296 and denies there is any basis for such claim.

  AS TO “AS A SIXTH CAUSE OF ACTION FOR DISCRIMINATION UNDER NEW
                  YORK STATE LAW (Against all Defendants)”

               91.     Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “89”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “90” of the Complaint.

               92.     The allegations in Paragraph “91” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               93.     The allegations in Paragraph “92” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.




                                               - 12 -
   AS TO “AS A SEVENTH CAUSE OF ACTION FOR RETALIATION UNDER NEW
                  YORK STATE LAW (Against all Defendants)”

                94.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “93”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “94” of the Complaint.

                95.    The allegations in Paragraph “94” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                96.    The allegations in Paragraph “95” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

  AS TO “AS AN EIGHTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
        NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

                97.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “95”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “96” of the Complaint.

                98.    The allegations in Paragraph “97” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                99.    The allegations in Paragraph “98” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

                100.   Mr. Anyanwu admits that Plaintiff purports to assert a claim under Title 8

of the New York City Administrative Code and denies there is any basis for such claim.




                                               - 13 -
   AS TO “AS A NINTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
       NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”


               101.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through “99”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “100” of the Complaint.

               102.    The allegations in Paragraph “101” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               103.    The allegations in Paragraph “102” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.


  AS TO “AS A TENTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
      NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               104.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through

“102” of this Answer by reference as if fully set forth in response herein to the allegations set forth

in Paragraph “103” of the Complaint.

               105.    The allegations in Paragraph “104” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               106.    The allegations in Paragraph “105” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.




                                                - 14 -
  AS TO “AS AN ELEVENTH CAUSE OF ACTION FOR DISCRIMINATION UNDER
     THE NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               107.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through

“105” of this Answer by reference as if fully set forth in response herein to the allegations set forth

in Paragraph “106” of the Complaint.

               108.    The allegations in Paragraph “107” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               109.    The allegations in Paragraph “108” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

AS TO “AS A TWELFTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
      NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               110.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through

“108” of this Answer by reference as if fully set forth in response herein to the allegations set forth

in Paragraph “109” of the Complaint.

               111.    The allegations in Paragraph “110” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               112.    The allegations in Paragraph “111” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.




                                                - 15 -
  AS TO “AS A THIRTEENTH CAUSE OF ACTION FOR ASSAULT AND BATTERY
       AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS GARCIA
                           INDIVIDUALLY”

               113.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through

“111” of this Answer by reference as if fully set forth in response herein to the allegations set forth

in Paragraph “112” of the Complaint.

               114.    Mr. Anyanwu denies the allegations set forth in Paragraph “113” of the

Complaint.

   AS TO “AS A FOURTEENTH CAUSE OF ACTION BY VICTIM OF CONDUCT
 CONSTITUTING CERTAIN SEXUAL OFFENSES AGGRAVATED SEXUAL ABUSE
IN THE FIRST DEGREE AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS
                       GARCIA INDIVIDUALLY”
               115.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through

“114” of this Answer by reference as if fully set forth in response herein to the allegations set forth

in Paragraph “114” of the Complaint.

               116.    The allegations in Paragraph “115” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               117.    The allegations in Paragraph “116” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               118.    The allegations in Paragraph “117” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               119.    The allegations in Paragraph “118” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               120.    Mr. Anyanwu denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph “119”.




                                                - 16 -
               121.    The allegations in Paragraph “120” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               122.    The allegations in Paragraph “121” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               123.    The allegations in Paragraph “122” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               124.    The allegations in Paragraph “123” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

               125.    The allegations in Paragraph “124” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

 AS TO “AS A FIFTEENTH CAUSE OF ACTION GENDER MOTIVATED VIOLENCE
  PROTECTION ACT AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS
                        GARCIA, INDIVIDUALLY”

               126.    Mr. Anyanwu repeats his responses set forth in Paragraphs “1” through

“124” of this Answer by reference as if fully set forth in response herein to the allegations set forth

in Paragraph “125” of the Complaint.

               127.    The allegations in Paragraph “126” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               128.    The allegations in Paragraph “127” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.



                                                - 17 -
                 129.    The allegations in Paragraph “128” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                 130.    The allegations in Paragraph “129” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Mr. Anyanwu denies the allegations set forth therein.

                 131.    Mr. Anyanwu denies the allegations set forth in Paragraph “130” of the

Complaint.

                 132.    Mr. Anyanwu denies all allegations in the Complaint unless expressly

admitted.

                             AS TO THE “WHEREFORE” CLAUSE

                 133.    To the extent not otherwise denied, Mr. Anyanwu denies Plaintiff is

entitled to any relief or remedy specified in the “Wherefore” clause set forth in the Complaint.

                MR. ANYANWU’S AFFIRMATIVE AND OTHER DEFENSES

                 Mr. Anyanwu states the following affirmative defenses without assuming the

burden of proof on such defenses that would otherwise rest with Plaintiff. Mr. Anyanwu also

reserves the right to assert such additional defenses that may become applicable during the course

of this litigation.

                        AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                 134.    The Complaint fails, in whole or in part, to state a claim upon which relief

can be granted or for which damages can be awarded under the applicable statutes.

                      AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                 135.    Plaintiff’s claims for damages are barred, in whole or in part, because

Plaintiff has failed to make sufficient efforts to mitigate her alleged damages.



                                                - 18 -
                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                  136.    Plaintiff’s claims are barred, in whole or in part, by the applicable statutes

of limitations.

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                  137.    Plaintiff has failed to exhaust her administrative remedies and/or to satisfy

certain jurisdictional or statutory prerequisites or conditions precedent for filing some or all of her

claims herein.

                         AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

                  138.    Plaintiff’s claims are barred, in whole or in part, by equitable principles,

including but not limited to, waiver, estoppel, laches, the after-acquired evidence doctrine, the

unclean hands doctrine, and/or the election of remedies doctrine.

                         AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                  139.    Plaintiff’s claims against Mr. Anyanwu should be dismissed because

Plaintiff cannot establish that Mr. Anyanwu condoned, acquiesced, aided, abetted or in any manner

encouraged any alleged unlawful conduct toward Plaintiff.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

                  140.    At all times relevant to Plaintiff’s Complaint, Mr. Anyanwu acted

reasonably, and/or in good faith and has not violated any rights which may be secured to Plaintiff

under any federal, state, or local law, regulations, rule, or code.

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                  141.    Plaintiff’s claims and/or recovery of damages are precluded to the extent

Plaintiff unreasonably failed to take advantage of preventive or corrective opportunities or to

otherwise avoid the harm alleged in the Complaint.



                                                  - 19 -
                      AS AND FOR A NINTH AFFIRMATIVE DEFENSE

                142. Plaintiff’s claims for punitive damages, if any, are barred due to Mr.

Anyanwu’s good faith efforts to comply with applicable laws and/or because Mr. Anyanwu did

not engage in any conduct with the required level of culpability to justify an award of punitive

damages.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

               143.    Plaintiff did not suffer any damages attributable to any actions of Mr.
Anyanwu.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

               144.    Plaintiff’s claims for retaliation are barred, in whole or in part, because Mr.

Anyanwu did not subject Plaintiff to any conduct that was reasonably likely to deter a person from

engaging in a protected activity.

                  AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

               145.    Plaintiff’s claims are barred, in whole or in part, because Mr. Anyanwu is

not an “employer” under applicable federal, state and/or local law.

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

                146. Plaintiff’s claims for emotional distress and physical injury are barred by

the exclusive remedy provisions of New York Workers’ Compensation Law.




                                               - 20 -
              WHEREFORE, having fully answered and responded to the averments of

Plaintiff’s Complaint, Mr. Anyanwu respectfully requests that:

              (a)     Plaintiff’s claims be dismissed with prejudice and in their entirety;

              (b)     Each and every prayer for relief set forth in the Complaint be denied;

              (c)     Judgment be entered in favor of Mr. Anyanwu;

              (d)     All costs, including reasonable attorneys’ fees, be awarded to Mr. Anyanwu

                             and against Plaintiff pursuant to applicable laws; and

              (e)     Mr. Anyanwu be granted such other relief as this Court may deem just and

                             proper.


                                       Respectfully Submitted:

                                              JACKSON LEWIS P.C.
                                              44 South Broadway, 14th Floor
                                              White Plains, New York 10601
                                              (914) 872-8060
                                              (914) 946-1216 Facsimile
                                       By:    /s/ Susan D. Friedfel
                                              Susan D. Friedfel
                                              Arin M. Liebman
                                              Attorneys for Defendant
                                              Chiedozie Anyanwu

Dated: February 20, 2019
       White Plains, New York




                                               - 21 -
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X

NEREIDA MORALES,

                                    Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL, THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY
OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMI, individually,
                                                         Case No.: No. 18-cv-9711 (GBD)
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                  Defendants.

                                                   X


                                CERTIFICATE OF SERVICE

               This is to certify that a true and correct copy of Defendant Chiedozie Anyanwu’s

Answer to the Second Amended Complaint has been electronically filed and served via First Class

mail at the addresses set forth below on the 20th day of February, 2019 on counsel for the Party

who entered their notice of appearance in this matter:
                                Abraham Z. Melamed, Esq.
                               Derek Smith Law Group, PLLC
                                  1 Penn Plaza, Suite 4905
                                New York, New York 10119
                                   Attorneys for Plaintiff

                                    Lauri F. Rasnick, Esq.
                                Epstein Becker & Green, P.C.
                                      250 Park Avenue
                                 New York, New York 10177
Attorneys for Defendants Santos, Blanchard, Collins, Deszcz, Flores, Gugliemi, Hunte, Nolasco,
               Obusan, Orphee, The New York Presbyterian Hospital, and Welsh



                                                         /s/ Arin M. Liebman
                                                         Arin M. Liebman




4851-9301-6711, v. 2
